 

10

il

12

L3

14

15

16

i7

18

19

20

21

22

23

24

25

26

27

28

 

FEB 27 2020

CLEAK, U.S. DISTRICT COURT
EASTERN DISTRICT OF CARIFORNIA

BY
UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

OEPUTY CLERK

FRANK WELLS, Case No. 1:17-cv-01240-DAD-EPG (PC)

Plaintiff, NOTICE AND ORDER THAT INMATE
WITNESS IS NO LONGER NEEDED AS
v. WITNESS IN THESE PROCEEDINGS,
AND THAT THE WRIT OF HABEAS
ROSA GONZALES, CORPUS AD TESTIFICANDUM IS
DISCHARGED

(ECF NO. 84)
As to Frank Wells, CDCR #F-06517

Defendant.

 

 

 

 

A settlement conference in this case commenced on February 27, 2020, at 9:30 am.,
and plaintiff Frank Wells, inmate, has given testimony before the Court. Inmate witness Frank
Wells, CDCR #F-06517, is no longer needed by the Court as a witness in these proceedings,
and the Writ of Habeas Corpus Ad Testificandum as to this inmate, issued on February 12,
2020, is HEREBY DISCHARGED.

IT IS SO ORDERED. ty
Dated: oo Ww if We hid,

UMIYED STATES MA [PIRATE JUDGE

 

 
